Citation Nr: 1625549	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an increased disability rating for status post lumbar laminectomy for herniated nucleus pulposus, L4-L5 and L5-S1, currently rated as 40 percent disabling.


REPRESENTATION

The Veteran represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from February 2002 to August 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In November 2012, the Board remanded the claims for further development.

Prior to June 1, 2015, the Veteran's only service-connected disability is the lumbar spine disability, currently rated as 40 percent disabling.  In an October 2015 rating decision, the VA RO in Winston-Salem, North Carolina, granted service connection for bilateral radiculopathy of the lower extremities associated with the lumbar spine disability effective June 1, 2015, and assigned two 40 percent disability ratings that same date.  The Veteran's service-connected disabilities are rated 80 percent disabling effective June 1, 2015, and are considered one disability for purposes of 38 C.F.R. § 4.16(a) (2015) because the disabilities result from a common etiology.  Therefore, the Veteran is entitled to consideration of 38 C.F.R. § 4.16(a) for his TDIU claim effective June 1, 2015.  In light of the adjudication below, the issues are as stated on the first page of this decision.

Since an April 2013 supplemental statement of the case, VA has obtained additional evidence pertinent to the claims.  In light of the decision below, the Veteran is not prejudiced by the Board's consideration of the additional evidence for the purpose of adjudicating the claim of entitlement to TDIU since June 1, 2015, without initial consideration by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c) (2015); Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to TDIU prior to June 1, 2015, and entitlement to an increased disability rating for status post lumbar laminectomy for herniated nucleus pulposus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As of June 1, 2015, the Veteran has been service-connected for status post lumbar laminectomy for herniated nucleus pulposus, L4-L5 and L5-S1; right lower extremity radiculopathy associated with status post lumbar laminectomy for herniated nucleus pulposus, L4-L5 and L5-S1; and left lower extremity radiculopathy associated with status post lumbar laminectomy for herniated nucleus pulposus, L4-L5 and L5-S1.  These service-connected disabilities have been rated as 80 percent disabling during this time period.

2.  The weight of evidence reveals that since June 1, 2015, the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.


CONCLUSION OF LAW

Since June 1, 2015, the criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., disabilities resulting from a common etiology, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

The Veteran reported that he had not worked since October 2006, when he stopped working as a bus mechanic and as a member of the Army National Guard.  He has three years of high school education and has not had any other education or training since he reported being too disabled to work.  The Veteran reported that he had to quit post-employment training because his back became worse and he could not drive or sit in class.

In a May 2014 statement, the Veteran's former employer reported that he stopped working in August 2005.

As of June 1, 2015, the Veteran has been service-connected for status post lumbar laminectomy for herniated nucleus pulposus, L4-L5 and L5-S1; right lower extremity radiculopathy associated with status post lumbar laminectomy for herniated nucleus pulposus, L4-L5 and L5-S1; and left lower extremity radiculopathy associated with status post lumbar laminectomy for herniated nucleus pulposus, L4-L5 and L5-S1.  These service-connected disabilities have been rated as 80 percent disabling during this time period.  The service-connected disabilities are all of a common etiology and this makes him eligible for consideration under 38 C.F.R. § 4.16(a).

An October 2015 VA examiner stated that the Veteran's lumbar spine disability impacts his ability to work.  In particular, he has difficulty with bending, extending, and rotating the spine and would have difficulty with lifting or any other exertional type of labor.  The examiner reported that the Veteran has functional limitation secondary to chronic pain, severe loss of range of motion, and progressive worsening of radiculopathy.  The examiner added that with repetitive real-life use, he would experience worsening symptoms that can prevent him from enjoying activities of daily living and further loss in range of motion.

Taking into account his education and work experience, as well as the specific forms of impairment resulting from his various service-connected disabilities, the Board finds that the weight of the evidence that the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  Accordingly, entitlement to a total rating based on individual unemployability is in order.






ORDER

Entitlement to a total disability rating based on individual unemployability effective June 1, 2015, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Since an April 2013 supplemental statement of the case, VA has obtained additional evidence pertinent to the claims, to include a VA examination.  This evidence has not been considered by the AOJ.  38 C.F.R. § 20.1304(c) (2015).

In a July 2011 statement, the Veteran's former representative reported that he had to leave the VA vocational rehabilitation program because of his lumbar spine disability.  The AOJ should obtain a copy of the VA vocational rehabilitation file and associate a copy with the electronic record.

While there was no data found in June 2009 for the Veteran regarding entitlement to Social Security disability benefits, he stated in his December 2008 TDIU claim that he was receiving or expecting to receive disability retirement benefits.  Given the passage of time, the AOJ should ask the Veteran whether he has ever applied for Social Security disability benefits and depending on his response obtain any records from the Social Security Administration.

The AOJ should ask the Veteran to identify any treatment for his lumbar spine disability and obtain any identified records as well any records from the Salisbury VA Medical Center since October 2015.

In a January 2007 statement, a VA doctor stated that the Veteran stopped working in October 2006 due to back pain.  In a May 2010 statement, another VA doctor indicated that the Veteran was unemployable in any capacity until neurosurgery is performed and appropriate rehabilitation is completed.  In light of this evidence, the AOJ should refer the Veteran's claim of entitlement to TDIU to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  38 C.F.R. §§ 4.16(b) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his lumbar spine disability and obtain all identified records.  Regardless of his response, obtain any records from the Salisbury VA Medical Center since October 2015.

2.  Associate a copy of the Veteran's VA vocational rehabilitation file with the electronic record.

3.  Contact the Veteran and ask him whether he has ever applied for Social Security disability benefits and depending on his response obtain any records from the Social Security Administration.

4.  Thereafter, the Veteran's appeal must be referred to the Director, Compensation and Pension Service, for consideration of the following matters: 1) whether an extra-schedular rating is warranted for the service-connected status post lumbar laminectomy for herniated nucleus pulposus, L4-L5 and L5-S1, and 2) whether entitlement to TDIU prior to June 1, 2015, is warranted in this case (where the status post lumbar laminectomy for herniated nucleus pulposus, L4-L5 and L5-S1, is the only service-connected disability).  The response from the Director, Compensation and Pension Service, must be included in the claims file.

5.  After completing the above actions, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


